Exhibit 99.1 RadioShack Corporation and Subsidiaries Segment Reporting Reclassified to Reflect Discontinued Operations and Inclusion of Target Mobile in Other Category (In millions) Q1 Q2 Six Months Net sales and operating revenues: U.S. RadioShack company-operated stores $ $ $ Other $ $ $ Operating income: U.S. RadioShack company-operated stores $ $ $ Other ) ) Unallocated ) ) ) Operating income Interest income Interest expense ) ) ) Other loss ) ) Income from continuing operations before income taxes $ $ $ 1 Exhibit 99.1 RadioShack Corporation and Subsidiaries Segment Reporting Reclassified to Reflect Discontinued Operations andInclusion of Target Mobile in Other Category (In millions) Q1 Q2 Q3 Q4 Year Net sales and operating revenues: U.S. RadioShack company-operated stores $ Other $ Operating income: U.S. RadioShack company-operated stores $ Other Unallocated ) Operating income Interest income Interest expense ) Income from continuing operations before income taxes $ 2
